Citation Nr: 1340010	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  05-38 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative joint and disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to November 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2007, the Veteran testified before at a RO hearing with a Decision Review Officer.  In June 2009, the Veteran withdrew his request for a Travel Board Hearing.  

The Board remanded this matter for further development in October 2009 and July 2011.  By way of a July 2012 decision, the Board denied service connection for a low back disability.  In January 2013, the appellant filed a motion to the U.S. Court of Appeals for Veterans Claims (Court) for remand.  In February 2013, VA filed a unilateral motion to remand this matter, arguing that in its July 2012 decision denying service connection for a low back disability, the Board did not discuss medical evidence from a private physician (possible positive opinion), and provided an inadequate statement of reasons or bases in support of its decision.  In February 2013, the Court issued an Order granting the parties' motions to remand this matter back to the Board for readjudication consistent with the motions.  

In May 2013, the Veteran submitted additional evidence in the form of private medical records along with a waiver of review by the Agency of Original Jurisdiction (AOJ).  

Virtual VA reveals documents that are pertinent to the issue on appeal, which have been reviewed prior to adjudication herein.  A review of the Veterans Benefits Management System (VBMS) does not reveal pertinent documents.  



FINDING OF FACT

The evidence is at least in relative equipoise on the question of whether the Veteran's degenerative joint and disc disease of the lumbar spine was incurred in service.  


CONCLUSION OF LAW

A low back disability, to include degenerative joint and disc disease of the lumbar spine, was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is fully favorable to the Veteran, further discussion of the Veterans Claims Assistance Act (VCAA) and VA's duties to notify and assist is not required at this time.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran asserts that he has a current low back disability that is related to service.  The record reflects that he has degenerative joint and disc disease of the lumbar spine and that he complained of low back pain and was diagnosed with a muscle strain in service.  Therefore, the first and second elements of service connection have been satisfied.  The remaining question is that of nexus - whether the Veteran's current low back disability is related to the in-service low back pain/muscle strain.  For the reasons set forth below, the Board finds that the evidence as to whether a nexus exists is at least in relative equipoise and that entitlement to service connection is warranted.  

At the time of entry into service, the Veteran did not identify any defects, diseases, or injuries of his back, and his back was found normal upon examination.  An October 1971 service treatment record indicates that the Veteran complained of low back pain.  Examination showed muscle spasms at the left paraspinal muscles, and the in-service physician diagnosed a muscle strain.  Upon separation examination in 1971, the Veteran's back was normal and there were no complaints of back injuries or back pain.  

The casefile, to include the electronic claims file, contains extensive treatment records spanning from the 1970s to 2012 that document treatment for various injuries that the Veteran has sustained to his low back over the course of the decades.  The Board is well-aware that the Veteran sustained injuries to his low back in connection with his job working for a railroad company, and in 1984, he was hospitalized for injuring his lumbar spine after falling from a telephone pole.  
In fact, most of his post-service treatment for his back involved treatment from private physicians (e.g., Dr. D.J.) or chiropractic treatment.  Virtual VA reveals that the Veteran has sought treatment for low back pain through the VA medical system as recent as April 2012.  

At the outset, the Board notes that the Veteran is competent to describe what he has personally experienced, including his in-service injuries and ongoing low back pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F. 3d 1372 (2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Board also recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

The Board has considered all of the lay evidence of record, to include the Veteran's assertions of continued low back pain since his 1971 injury in service and his testimony of having sought treatment for his low back immediately after separation from service (although he testified that such records have since been destroyed).  Thus, the Board finds the Veteran's statements regarding continuity of symptomatology since service to be credible.  

With respect to the medical evidence, the Board acknowledges that competing competent evidence has been presented by the record.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board, however, may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Veteran was afforded a VA examination in November 2007 during which Dr. R.M. evaluated the Veteran's low back and provided an opinion that "[the Veteran's] current back condition is at least as likely as not caused or related to back strain in the service."  However, in March 2008, Dr. R.M. indicated, "[m]y opinion is [the Veteran's] back condition is not caused by or a result of his back strain in the service."  No rationale was offered in support of either opinion.  Thus, the Board assigns little to no probative value to Dr. R.M.'s contradictory opinions.

Based upon the conflicting medical opinion by the same VA examiner, the Board remanded the matter in October 2009 and the Veteran was afforded a new examination in December 2009.  Upon reviewing the case file, considering the Veteran's self-reported history, and performing a physical examination of the Veteran, the VA examiner opined that it was less likely as not that the Veteran's current low back disability (diagnosed as degenerative disc disease and degenerative joint disease of the lumbar spine) was caused by or a result of his injury or treatment [of his low back] in service.  The VA examiner noted that the Veteran had a history of post-service injuries (job-related) requiring physician's treatment and one incident that required hospitalization.  The examiner therefore reasoned that was more likely that the post-service injuries were the cause of the Veteran's low back disability.  The Board finds this opinion both competent and probative evidence of a negative nexus to service.

In April 2012, the Veteran's long-standing private physician, Dr. D.J., evaluated the Veteran and completed a Disability Benefits Questionnaire (DBQ) for his back disability where Dr. D.J. noted the Veteran's extensive history of lower back pain dating to 1971 with reoccurring episodes of low back pain with additional injuries to his back.  Back pain was noted as progressive and severe.  In an accompanying letter, Dr. D.J. indicated that "on a more than likely basis  . . . the problem with the lumbar strain was probably the first incident led [sic] to the degenerative disc disease in [the Veteran's] back."  

In a letter dated in August 2012, Dr. D.J. clarified his previous opinion by essentially stating that the Veteran's current back disability manifested by moderate degenerative disease in his spine should be considered as a "late effect" of the original muscle strain in service, which was more likely the first incident that led to the issues with his back after service.

The Board finds Dr. D.J.'s medical opinion that the Veteran's current low back disability first began in service both competent and probative.  Although the Court has declined to adapt a "treating physician rule," the physician's familiarity with patient has been considered along with the rationale supporting the opinion and his medical expertise.

The Veteran also submitted a letter from Dr. S.C. from Butler Spine Clinic, who indicated that the Veteran was evaluated in October 2012 in her office for chronic history of back pain.  Dr. S.C. reviewed service treatment records and post-service treatment records as provided by the Veteran.  She considered his self-reported history and performed an examination of his lumbar spine.  She indicated that the Veteran had a record of treatment for his back condition dating back to service through 2012 which repeatedly indicated lower lumbar herniated disc with lumbar L4-L5 degenerative disc disease.  She considered the 1971 diagnosis of a muscle strain and findings of muscle spasms on the left lower back, and noted that no diagnostic, lab, orthopedic or neurological examinations were performed at the time.  Ultimately, she provided a positive nexus opinion linking the current degenerative low back conditions to the muscle strain in service.  She provided thorough supporting rationale based upon her medical knowledge that muscle injuries never result in degenerative changes to the disc unless the original injury also included injury to those discs.  Findings of record ruled out familial spinal issues since his upper lumbar spine was normal for the Veteran's age whereas his L4/L5 lumbar discs were severely aged due to trauma.  She opined that there was a misdiagnosis in service because all indications were that the herniated disc occurred in 1971 when the original injury occurred, resulting in continued problems and associated conditions that continued to affect the Veteran.  

The Board assigns high probative value to Dr. S.C.'s opinion as she considered the extensive medical and service history of the Veteran, made examination findings, and rendered a medical nexus opinion based upon her professional medical judgment as applicable to the facts of the Veteran's case.

The Board finds that the Veteran's lay statements, along with the opinions of Drs. D.J. and S.C., permit application of the reasonable doubt doctrine as the evidence for and against the claim is at least in relative equipoise.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for degenerative joint and disc disease of the lumbar spine disability are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a low back disability, to include degenerative joint and disc disease of the lumbar spine, is granted.



____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


